Case 3:19-cv-00575-MHL Document4 Filed 11/12/19 Page 1 of 1 PagelD# 30

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
GREGORY CONTE, et ai.,

Plaintiffs,

Vv. Case No. 3:19¢ev575

COMMONWEALTH OF VIRGINIA, ef al.,

Defendants.

ORDER

This matter comes before the Court on Plaintiffs’ Motion to Extend Time for Service.
(ECF No. 3.) After due consideration, the Court GRANTS the Motion to Extend Time for

Service. Service must be issued on or before February 12, 2020.

/s/
M. Hannah Lauck
United Statess;District Judge
M. Hannah Lauck
United States District Judge

It is SO ORDERED.

Date: Wovembdr (2, 21

Richmond, Virginia
